DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 03/18/21, claims 1-3, 9-10, 12-13, and 18 have been amended, and claim 11 has been canceled.

Response to Amendment
3.	As per Applicant’s instruction as filed on 03/18/21, claims 1, 7, 14-15, and 18-19 have been amended.
	Furthermore, Applicant’s remarks/assertion that the Examiner agreed that amendment supported by Para. [0025] would overcome the rejection, is incorrect.
	Referring to Examiner Interview Summary Record as filed on 03/22/21, the Examiner asserted that “we have discussed an alternative potential amendment, which would clearly reflect subject matters of duty cycle corresponding to depth imaging and HDR imaging (see Applicant, Figs. 5 and 8, para. [0025]), in order to further clarify the proposed amended features of claim 9, and advance the prosecution of this case. Therefore, the Examiner will reconsider the formal amendment in due time”.
	Furthermore, as per Proposed Amendments in the Examiner Interview Summary Record, the Examiner asserted that “after the discussion of Applicant's proposed amended claim 9 features with respect to the cited prior art reference(s), a definitive agreement has not been reached, since Applicant's proposed amended claim 9 seems to require at least a further clarifying language, which should clearly reflect subject matters of duty cycle corresponding to depth imaging and HDR imaging, respectively (see Applicant, Figs. 5 and 8, para. [0025])”.

     	Response to Remarks
4.	Applicant’s remarks with respect to currently amended claims as filed on 03/18/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.
	Note: Applicant’s amendment with respect to duty cycle was not explicit enough to warrant an allowable subject matter.
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3 and 6-7 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Castorina et al (2009/0073292 A1) in view of SPICKERMANN et al (2011/0037969 A1). 
Regarding claim 1, Castorina et al discloses a method of generating a high dynamic resolution (HDR) image via a (depth) image sensor (CMOS) comprising an array of pixels each having a first charge collection point (C1) and a second charge collection point (C2, C3, C4), the first charge collection point and the second charge collection point being independently controllable to integrate current during an integration period (Figs. 8A-8C; para. [0064]), the method comprising:
during an HDR integration period, operating the first charge collection point (C1) and the second charge collection point (C2, C3, C4) according to a first duty cycle, the first duty cycle comprising controlling the first charge collection point for a first exposure time (t1, interval of exposure time) and controlling the second charge collection point (C2, C3, C4) for a second exposure time (t2, interval of exposure time), the second exposure time being shorter than the first exposure time (due to different intervals of exposure time for t1 and t2) (Fig. 8A paras. [0059], [0062]);  
during a depth image integration period (such as Fig. 12), operating the first charge collection point (C1) and the second charge collection point (C2, C3, C4) according to a second duty cycle, the second duty cycle comprising controlling the first charge collection point for a third exposure time (t3, interval of exposure time) and controlling the second charge collection point (C2, C3, C4) for a fourth exposure time (t4, interval of exposure time), wherein the second duty cycle is different than the first duty cycle (due to different intervals of exposure time for each of t1, t2, t3, and t4) (Figs. 8A and 12; paras. [0059], [0062]);  
for each pixel of the plurality of pixels,
comparing a charge collected at the first charge collection point (C1) and a charge collected at the second charge collection point (C2) to a threshold (a “representative value” for each integration levels {effective exposure time}, such that it is neither saturated or blackened) (para. [0064]), and
selecting one of the charge collected at the first charge collection point and the charge collected at the second charge collection point (the “representative value” is selected among those available values, such that it is neither saturated or blackened) for inclusion in the HDR image based upon the comparing (paras. [0064-0065]);
selecting one of the charge collected at the first charge collection point and the charge collected at the second charge collection point for inclusion in the HDR image based upon the comparing;
outputting the HDR image (Fig. 19; para. [0076]), and
wherein the large/high dynamic range (HDR) image is compressed into an output image in a depth image representation (e.g., an 8 bit per color per image)(para. [0069]), and
deriving a depth image by capturing luminous pixels with a shorter integration time and dark pixels with a longer integration time by scaling them in a large/high dynamic range (HDR) and by compressing the image back to a reduced bit depth (Fig. 12C; para. [0071]).
Castorina et al does not seem to particularly disclose:
for each pixel of the plurality of pixels, determining a depth value based on the
charge collected during the third exposure time and the charge collected during the fourth exposure time; and
outputting the depth image based at least in part on the depth values determined.
However, SPICKERMANN et al teaches an optical distance measuring apparatus comprising using a CMOS sensor (106) and TOF pixel associated with a 3d (depth) imaging sensor comprising depth measurement/value(s) further including a pixel element (300) that can be controlled using a plurality of charge collection points (electrodes/gates (314, 316, 318)), which are made of polysilicon gates/electrodes, so that the reset noise can be minimized and a dynamic range and signal to noise power ratio can also be increased (abs.; Figs. 1 and 3; paras. [0002], [0006], [0008], [0014], [0054-0057], [0066-0067]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of generating (HDR) image via the image sensor as taught by Castorina et al to incorporate/combine SPICKERMANN et al’s teaching as above so that for each pixel of the plurality of pixels, determining the depth value based on the charge collected during the third exposure time and the charge collected during the fourth exposure time, and
outputting the depth image based at least in part on the depth values determined, so that the reset noise can be minimized and a dynamic range and signal to noise power ratio can also be increased
Regarding claim 2, reciting “wherein the first exposure time comprises 99-99.9% of the HDR integration period, and wherein the second exposure time comprises 0.1-1% of the HDR integration period”, basically means that the first exposure time can be 100 times to 1000 times longer than the second exposure time.
Furthermore, Castorina et al discloses having different/varied intervals of exposure time.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize selecting such a ratio between exposure times, without an inventive skill, as a matter of design choice/preference, in order to obtain/yield the high dynamic range (HDR).
Regarding claim 3, Castorina et al does not seem to particularly disclose:
wherein the first charge collection point comprises a first polyfinger, and wherein the second charge collection point comprises a second polyfinger.
However, using polyfingers (polysilicon gates/electrodes) is a banal design option well known to one of skill in the art.
Furthermore, SPICKERMANN et al teaches an optical distance measuring apparatus comprising using a CMOS sensor (106) and TOF pixel associated with a 3d (depth) imaging sensor comprising depth measurement/value(s) further including a pixel element (300) that can be controlled using the plurality of polyfingers (electrodes/gates (314, 316, 318)), which are made of polysilicon gates/electrodes, so that the reset noise can be minimized and a dynamic range and signal to noise power ratio can also be increased (abs.; Figs. 1 and 3; paras. [0002], [0006], [0008], [0014], [0054-0057], [0066-0067]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of generating (HDR) image via the image sensor as taught by Castorina et al to incorporate/combine SPICKERMANN et al’s teaching as above so that 
the first charge collection point comprises the first polyfinger, and wherein the second charge collection point comprises the second polyfinger, for substantially the same reason/rational as discussed above.
Regarding claim 6, Castorina et al discloses the threshold (a “representative value” for each integration levels {effective exposure time}, such that it is neither saturated or blackened) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize the threshold is within 80-90% of a pixel saturation value, as a matter of design choice/preference, in order to obtain/yield the high dynamic range image.
Regarding claim 7, Castorina et al discloses:
comparing the charge collected at the first charge collection point (C1) and the charge collected at the second charge collection point (C2) to the threshold (“representative value”) for each integration levels {effective exposure time}, and selecting among those available representative values, one of the charge collected at the first charge collection point and the charge collected at the second charge collection point such that it is neither saturated or blackened as discussed above. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize selecting the charge collected at the first charge collection point when the charge collected at the first charge collection point does not exceed the threshold (no saturation implied), and selecting the charge collected at the second charge collection point when the charge collected at the first charge collection point exceeds the threshold  (saturation implied), thereby preventing either saturated or blackened mode for the pixel.
 
8.	Claims 4-5 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Castorina et al (2009/0073292 A1) and SPICKERMANN et al (2011/0037969 A1) as applied to claim 3 above, and further in view of Griffiths (9,998,692 A1).
Regarding claim 4, Castorina et al discloses generating a high dynamic resolution (HDR) image via the image sensor (CMOS) as discussed above.
The combination of Castorina et al and SPICKERMANN et al does not seem to particularly disclose, wherein depth images and HDR images are generated alternately.
However, Griffiths teaches motion picture HDR imaging, wherein the HDR image can be saved as a depth image or tone mapped and stored to memory, in order to provide high contrast motion picture image (abs.). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Castorina et al to further incorporate/combine Griffiths’s teaching as above so that depth images and HDR images are generated alternately in order to provide high contrast motion picture image to be utilized as a 2D image or a 3d image (inherently includes depth).
Regarding claim 5, Castorina et al discloses generating a high dynamic resolution (HDR) image via the image sensor (CMOS) as discussed above.
Furthermore, Griffiths teaches motion picture HDR imaging, wherein the HDR image can be saved as a depth image or tone mapped and stored to memory, in order to provide high contrast motion picture imagery (abs.). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of generating (HDR) image via the image sensor as taught by Castorina et al to incorporate/combine Griffiths’s teaching as above in order to provide/generate high contrast motion picture images of two or more depth images per HDR image, as a matter of design choice/preference.

9.	Claim 8 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Castorina et al (2009/0073292 A1) in view of Bamji et al (2018/0176492 A1). 
Regarding claim 8, Castorina et al discloses:
during the (first) integration period, controlling the first charge collection point for a first exposure time (t1, interval of exposure time), and
during the (first) integration period, controlling the second charge collection point for a second exposure time (t2, t3, t4, interval of exposure time) as discussed above.
Castorina et al does not seem to particularly disclose clearing charge from floating diffusion nodes, the first charge collection point and the second charge collection point of each pixel at an end of the integration period to prevent blooming.
However, Bamji et al teaches a readout uncertainty compensation in time-of-flight imaging pixels comprising clearing charge from diffusion node(s), a plurality of charge collection points (polysilicon fingers) of each pixel at an end of the integration period to prevent blooming (“anti-bloom” process), which can reduce the effect of ambient light or non-measurement light captured by a polysilicon finger (paras. [0066], [0079]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of generating (HDR) image via the image sensor as taught by Castorina et al to incorporate/combine Griffiths’s teaching as above in order to clear charge from floating diffusion nodes, the first charge collection point and the second charge collection point of each pixel at the end of the integration period to prevent blooming in order to reduce the effect of ambient light or non-measurement light captured by a polysilicon finger.

10.	Claims 9-11 and 14-15 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Castorina et al (2009/0073292 A1) in view of DIELACHER et al (2017/0034464 A1) and SPICKERMANN et al (2011/0037969 A1). 
Regarding claim 9, Castorina et al discloses an apparatus, comprising:
an array of pixels each having a first polyfinger (C1) and a second polyfinger (C2, C3, C4), the first polyfinger and the second polyfinger being independently controllable to integrate charge during an integration period (Figs. 8A-8C; para. [0064]); 
during a high dynamic range (HDR) integration period, operating the first polyfinger (C1) and the second polyfinger (C2, C3, C4) according to a first duty cycle, the first duty cycle comprising controlling the first polyfinger (C1) for a first exposure time (t1, interval of exposure time) (para. [0059]), and controlling the second polyfinger (C2, C3, C4) for a second exposure time (t2, interval of exposure time), the second exposure time being shorter than the first exposure time (different intervals of exposure time for t1 and  t2) (Fig. 8A para. [0059]); 
during a depth image integration period (such as Fig. 12), operating the first polyfinger (C1) and the second polyfinger (C2, C3, C4) according to a second duty cycle, the second duty cycle comprising controlling the first polyfinger for a third exposure time (t3, interval of exposure time) and controlling the second polyfinger (C2, C3, C4) for a fourth exposure time (t4, interval of exposure time), wherein the second duty cycle is different than the first duty cycle (due to different intervals of exposure time for each of t1, t2, t3, and t4) (Figs. 8A and 12; paras. [0059], [0062]);  
for each pixel of the plurality of pixels,
comparing the charge integrated at the first polyfinger (C1) and the charge collected at the second polyfinger (C2, C3, C4) to a threshold (“representative value” for each integration levels {effective exposure time}) (para. [0064]), and
based on the comparing, select one of the charge integrated at the first polyfinger and the charge integrated at the second polyfinger (the “representative value” is selected among those available values, such that it is neither saturated or blackened) for inclusion in a high dynamic range (HDR) image (paras. [0064-0065]),
outputting the HDR image (Fig. 19; para. [0076]), and
wherein the large/high dynamic range (HDR) image is compressed into an output image in a depth image representation (e.g., an 8 bit per color per image)(para. [0069]), and
deriving a depth image by capturing luminous pixels with a shorter integration time and dark pixels with a longer integration time by scaling them in a large/high dynamic range (HDR) and by compressing the image back to a reduced bit depth (Fig. 12C; para. [0071]).
Castorina et al does not seem to particularly disclose:
a differential TOF camera; 
for each pixel of the plurality of pixels, determining a depth value based on the
charge collected during the third exposure time and the charge collected during the fourth exposure time;
outputting the depth image based at least in part on the depth values determined; and
a logic (software/program) subsystem, and a storage subsystem (computer storage medium) storing instructions executable by the logic subsystem to perform the claimed method.
However, DIELACHER et al teaches imaging apparatus/method for capturing imaging data comprising a 2D or 3D image sensor/camera (100) including an array of pixels, using a TOF principle, and in case of TOF image sensor, a pixel may be referred to as a differential pixel, TOF pixel, or photonic mixing device (PMD) pixel is used for measuring a phase difference between an outgoing light waves and an incoming light wave which has been reflected at an object to be imaged, wherein each pixel comprise a photosensitive element with a radiation sensitive region (paras. [0003], [0044-0045]).
Furthermore, using polyfingers (polysilicon gates/electrodes) is a banal design option well known to one of skill in the art.
Moreover, SPICKERMANN et al teaches using a CMOS sensor (106) and TOF pixel associated with a 3d (depth) imaging sensor comprising depth measurement/value(s) further including a pixel element (300) that can be controlled using a plurality of polyfingers (electrodes/gates (314, 316, 318)), which are made of polysilicon gates/electrodes, so that the reset noise can be minimized and a dynamic range and signal to noise power ratio can also be increased (abs.; Figs. 1 and 3; paras. [0002], [0006], [0008], [0014], [0054-0057], [0066-0067]).
Furthermore, SPICKERMANN et al teaches an optical distance measuring apparatus comprising using a CMOS sensor (106) and TOF pixel associated with a 3d imaging sensor, a logic (software/program) subsystem of a computer system, and a storage subsystem (computer storage medium) storing instructions executable by the logic subsystem to perform an inventive method (paras. [0054-0057], [0066-0067], [0023], [0065], [0074-0075]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Castorina et al to incorporate/combine DIELACHER et al’s teaching as above so that the image sensor/camera comprises an array of pixels, including the differential TOF, in order to measure a phase difference between an outgoing light waves and an incoming light wave which has been reflected at an object to be imaged, wherein each pixel comprise a photosensitive element with a radiation sensitive region, and further incorporate/combine SPICKERMANN et al’s teaching as above so that for each pixel of the plurality of pixels, determining the depth value based on the charge collected during the third exposure time and the charge collected during the fourth exposure time and outputting the depth image based at least in part on the depth values determined, so that the reset noise can be minimized and a dynamic range and signal to noise power ratio can also be increased, wherein the logic subsystem, and the storage subsystem stores instructions executable by the logic subsystem  performs the above claimed method, thereby saving overhead operating costs associated with manufacturing hardware.
Regarding claim 10, reciting “wherein the first exposure time comprises 99-99.9% of the HDR integration period, and wherein the second exposure time comprises 0.1-1% of the HDR integration period”, basically means that the first exposure time can be 100 times to 1000 times longer than the second exposure time.
Furthermore, Castorina et al discloses having different/varied intervals of exposure time.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize selecting such a ratio between exposure times, without an inventive skill, as a matter of design choice/preference, in order to obtain/yield the high dynamic range.
Regarding claim 14, Castorina et al discloses comparing the charge integrated at the first polyfinger (C1) and the charge collected at the second polyfinger (C2) to the threshold (“representative value”) for each integration levels {effective exposure time}, and selecting among those available representative values, one of the charge collected at the first polyfinger and the charge collected at the second polyfinger such that it is neither saturated or blackened as discussed above. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize the threshold comprising a pixel saturation value, in order to obtain/yield the high dynamic range image.
Regarding claim 15, Castorina et al discloses:
Castorina et al discloses comparing the charge integrated at the first polyfinger (C1) and the charge collected at the second polyfinger (C2) to the threshold (“representative value”) for each integration levels {effective exposure time}, and selecting among those available representative values, one of the charge collected at the first polyfinger and the charge collected at the second polyfinger such that it is neither saturated or blackened as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize selecting the charge collected at the first polyfinger when the charge collected at the first polyfinger does not exceed the threshold (no saturation implied), and selecting the charge collected at the second polyfinger when the charge collected at the first polyfinger exceeds the threshold  (saturation implied), thereby preventing either saturated or blackened mode for the pixel.

11.	Claims 12-13 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Castorina et al (2009/0073292 A1), DIELACHER et al (2017/0034464 A1), and SPICKERMANN et al (2011/0037969 A1) as applied to claim 9 above, and further in view of Griffiths (9,998,692 A1).
Regarding claim 12, Castorina et al discloses generating a high dynamic resolution (HDR) image via the image sensor (CMOS) as discussed above.
The combination of Castorina et al, DIELACHER et al, and SPICKERMANN et al does not seem to particularly disclose, wherein depth images and HDR images are generated alternately.
However, Griffiths teaches motion picture HDR imaging, wherein the HDR image can be saved as a depth image or tone mapped and stored to memory, in order to provide high contrast motion picture image (abs.). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Castorina et al to further incorporate/combine Griffiths’s teaching as above so that depth images and HDR images are generated alternately in order to provide high contrast motion picture image to be utilized as a 2D image or a 3d image (inherently includes depth).
Regarding claim 13, Castorina et al discloses generating a high dynamic resolution (HDR) image via the image sensor (CMOS) as discussed above.
Furthermore, Griffiths teaches motion picture HDR imaging, wherein the HDR image can be saved as a depth image or tone mapped and stored to memory, in order to provide high contrast motion picture imagery (abs.). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of generating (HDR) image via the image sensor as taught by Castorina et al to incorporate/combine Griffiths’s teaching as above in order to provide/generate high contrast motion picture images of two or more depth images per HDR image, as a matter of design choice/preference.

12.	Claim 16 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Castorina et al (2009/0073292 A1), DIELACHER et al (2017/0034464 A1), and SPICKERMANN et al (2011/0037969 A1) as applied to claim 9 above, and further in view of Griffiths (9,998,692 A1).
Regarding claim 16, Castorina et al discloses:
during the (first) integration period, controlling the first polyfinger for a first exposure time (t1, interval of exposure time), and
during the (first) integration period, controlling the second polyfinger for a second exposure time (t2, t3, t4, interval of exposure time) as discussed above.
The combination of Castorina et al, DIELACHER et al, and SPICKERMANN et al does not seem to particularly disclose clearing charge at floating diffusion nodes, the first polyfinger and the second polyfinger of each pixel at an end of the integration period to prevent blooming.
However, Bamji et al teaches a readout uncertainty compensation in time-of-flight imaging pixels comprising clearing charge at diffusion node(s), a plurality of polyfingers (polysilicon fingers) of each pixel at an end of the integration period to prevent blooming (“anti-bloom” process), which can reduce the effect of ambient light or non-measurement light captured by a polysilicon finger (paras. [0066], [0079]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Castorina et al to further incorporate/combine Griffiths’s teaching as above so as to clear charge at floating diffusion nodes, the first polyfinger and the second polyfinger of each pixel at the end of the integration period to prevent blooming, in order to reduce the effect of ambient light or non-measurement light captured by a polyfinger.

13.	Claim 17 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Castorina et al (2009/0073292 A1), DIELACHER et al (2017/0034464 A1), and SPICKERMANN et al (2011/0037969 A1) as applied to claim 9 above, and further in view of NISHIHARA et al (2016/0216381 A1).
Regarding claim 17, the combination of Castorina et al, DIELACHER et al, and SPICKERMANN et al does not seem to particularly disclose, wherein each pixel comprises a size equal to or less than 3.5 micrometers. 
However, NISHIHARA et al teaches imaging apparatus/method comprising an array of pixels (pixel array unit, 300), wherein each pixel comprises a size equal to or less than 3.5 micrometers, in order to improve the accuracy in photon counting of the radiation (Fig. 2A; paras. [0068], [0079]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Castorina et al to further incorporate/combine NISHIHARA et al’s teaching as above so that each pixel comprises a size equal to or less than 3.5 micrometers, in order to improve the accuracy in photon counting of the radiation. 

14.	Claims 18 and 19 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Castorina et al (2009/0073292 A1) in view of DIELACHER et al (2017/0034464 A1) and SPICKERMANN et al (2011/0037969 A1). 
Regarding claim 18, Castorina et al discloses an apparatus, comprising:
a high dynamic resolution (HDR) image via an image sensor (CMOS) an array of pixels each having a first polyfinger (C1) and a second polyfinger (C2, C3, C4), the first polyfinger and the second polyfinger being independently controllable to integrate charge during an integration period (Figs. 8A-8C; para. [0064]); 
during a high dynamic range (HDR) integration period, operating the first polyfinger (C1) and the second polyfinger (C2, C3, C4) according to a first duty cycle, the first duty cycle comprising controlling the first polyfinger (C1) to integrate charge for a first exposure time (t1, interval of exposure time) (para. [0059]), and controlling the second polyfinger (C2, C3, C4) to integrate charge for a second exposure time (t2, interval of exposure time), the second exposure time being shorter than the first exposure time (different intervals of exposure time for t1 and t2) (Fig. 8A para. [0059]); 
for each pixel of the plurality of pixels,
comparing the charge integrated at the first polyfinger (C1) and the charge collected at the second polyfinger (C2, C3, C4) to one or more thresholds (“representative value” for each integration levels {effective exposure time}) (para. [0064]), and
based on the comparing, select one of the charge integrated at the first polyfinger and the charge integrated at the second polyfinger (the “representative value” is selected among those available values, such that it is neither saturated or blackened) for inclusion in an high dynamic range (HDR) image (paras. [0064-0065]),
during a depth image integration period (such as Fig. 12), controlling the first polyfinger to integrate charge for a third exposure time (t3, interval of exposure time) and controlling the second polyfinger (C2, C3, C4) to integrate charge for a fourth exposure time (t4, interval of exposure time) according to a second duty cycle, wherein the second duty cycle is different than the first duty cycle (due to different intervals of exposure time for each of t1, t2, t3, and t4) (Figs. 8A and 12; paras. [0059], [0062]);  
outputting the HDR image (Fig. 19; para. [0076]), and
wherein the large/high dynamic range (HDR) image is compressed into an output image in a depth image representation (e.g., an 8 bit per color per image)(para. [0069]), and
deriving a depth image by capturing luminous pixels with a shorter integration time and dark pixels with a longer integration time by scaling them in a large/high dynamic range (HDR) and by compressing the image back to a reduced bit depth (Fig. 12C; para. [0071]).
Castorina et al does not seem to particularly disclose:
a depth image sensor comprising the array of differential pixels;
for each pixel of the plurality of pixels, assign a depth value to the pixel based on the charge integrated during the third exposure time and the charge integrated during the fourth exposure time to generate a depth image; and
a logic (software/program) subsystem, and a storage subsystem (computer storage medium) storing instructions executable by the logic subsystem to perform the above method.
However, DIELACHER et al teaches imaging apparatus/method for capturing imaging data comprising a 2D or 3D (depth) image sensor (100) including an array of differential pixels, using a TOF principle, and in case of TOF image sensor, a pixel may be referred to as a differential pixel, TOF pixel, or photonic mixing device (PMD) pixel is used for measuring a phase difference between an outgoing light waves and an incoming light wave which has been reflected at an object to be imaged, wherein each pixel comprise a photosensitive element with a radiation sensitive region (paras. [0003], [0044-0045]).
Furthermore, using polyfingers (polysilicon gates/electrodes) is a design option well known to one of skill in the art.
Furthermore, SPICKERMANN et al teaches using a CMOS sensor (106) and TOF pixel associated with a 3d (depth) imaging sensor comprising depth measurement/value(s) further including a pixel element (300) that can be controlled using three polyfingers (electrodes/gates (314, 316, 318)), which are made of polysilicon gates/electrodes, so that the reset noise can be minimized and a dynamic range and signal to noise power ratio can also be increased (abs.; Figs. 1 and 3; paras. [0002], [0006], [0008], [0014], [0054-0057], [0066-0067]).
Moreover, SPICKERMANN et al teaches an optical distance measuring apparatus comprising using a CMOS sensor (106) and TOF pixel associated with a 3d (depth) imaging sensor, a logic (software/program) subsystem of a computer system, and a storage subsystem (computer storage medium) storing instructions executable by the logic subsystem to perform an inventive method (paras. [0054-0057], [0066-0067], [0023], [0065], [0074-0075]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Castorina et al to incorporate/combine DIELACHER et al’s teaching as above so that the apparatus comprises the 3D depth image sensor comprising the array of differential pixels each having the first polyfinger  and the second polyfinger, the first polyfinger and the second polyfinger being independently controllable to integrate charge during the integration period, in order to measure a phase difference between an outgoing light waves and an incoming light wave which has been reflected at an object to be imaged, wherein each pixel comprise a photosensitive element with a radiation sensitive region,
and further incorporate/combine SPICKERMANN et al’s teachings as above so that for each pixel of the plurality of pixels, assign the depth value to the pixel based on the charge integrated during the third exposure time and the charge integrated during the fourth exposure time to generate a depth image, so that the reset noise can be minimized and a dynamic range and signal to noise power ratio can also be increased, wherein the logic subsystem, and the storage subsystem stores instructions executable by the logic subsystem  performs the above method, thereby saving overhead operating costs associated with manufacturing hardware.
Regarding claim 19, reciting “wherein the first exposure time comprises 99-99.9% of the HDR integration period, and wherein the second exposure time comprises 0.1-1% of the HDR integration period”, basically means that the first exposure time can be 100 times to 1000 times longer than the second exposure time.
Furthermore, Castorina et al discloses having different/varied intervals of exposure time.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize selecting such a ratio between exposure times, without an inventive skill, as a matter of design choice/preference, in order to obtain/yield the high dynamic range.

15.	Claim 20 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Castorina et al (2009/0073292 A1), DIELACHER et al (2017/0034464 A1), and SPICKERMANN et al (2011/0037969 A1) as applied to claim 18 above, and further in view of Klement et al (2018/0025240 A1).
Regarding claim 20, the combination of Castorina et al, DIELACHER et al, and SPICKERMANN et al does not seem to particularly disclose, wherein the apparatus comprises a wearable device or an automobile (vehicle).
However, Klement et al teaches a system/apparatus for monitoring the status of the driver of a vehicle compromising a depth image sensor containing depth, optional intensity image, and color image, and classifying spatial and temporal patterns to identify driver status and distraction events (abs.).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Castorina et al to further incorporate/combine Klement et al’s teaching as above so that the apparatus comprises the automobile (vehicle), in order to identify driver status and distraction events.

Conclusion
16.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Rivard et al (2016/0142610 A1), System/method for generating a digital image.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

19.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483